Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Young (US685,194), which shows all of the claimed limitations.  Young shows: 
10. (Original) A grill stove, comprising: 
an outer wall 1 including a top portion having a top edge 37, a bottom portion having a bottom edge 9, and a plurality of ventilation apertures 3 disposed along the bottom portion, the outer wall having a first height and defining a central axis and being circular in a cross-section perpendicular to the central axis (fig. 1-4); 
an inner wall 4 including a top portion having a top edge (fig. 2) and a bottom portion having a bottom edge (fig. 2), the inner wall being coaxial with the outer wall and being devoid of ventilation apertures (fig. 2), the inner wall having (fig. 2), the inner wall defining a central chamber (fig. 2); 
a bottom 8,10,14,15 attached to the outer wall and forming a bottom of the grill stove (fig. 2), and 
a top collar 5 extending laterally between the inner wall and the outer wall, the top collar connecting the top portion of the outer wall to the top portion of the inner wall, the inner 4850-5527-9287 v.1U.S. Appl. No.:Attorney Docket No. 57982.7US01wall and the outer wall being spaced apart to form a gap 7 therebetween, the ventilation apertures being in communication with the gap and in communication with the central chamber (fig. 2). 
11. (Original) The grill stove of claim 10, wherein the top collar is a flange extending radially from the inner wall to the top portion of the outer wall (fig. 2). 

Claims 18-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Harrington (US11,092,342), which shows all of the claimed limitations.  Harrington shows: 
18. (Original) A grill stove, comprising: 
an inner wall 104 and a floor portion 530,532 defining a central chamber (fig. 9); 
a removable fuel grate 502 in the central chamber and disposed above the floor portion to support a fuel for heating the grill stove, and 
a removable funnel 536 in the central chamber disposed below the fuel grate, the funnel having a central opening 538 for passage of burnt fuel and configured to direct the burnt fuel radially inwardly, the central opening having a first width (fig. 9); and 
an ash pan 542 disposed in the central chamber below the funnel, the ash pan having an opening for receiving burnt fuel, the opening having a second width larger than the first width (fig. 10).  
19. (Original) The grill stove of claim 18, wherein the removable funnel is fixed to the fuel grate and removable from the central chamber with the fuel grate (fig. 8).  
524 for grasping by a user and the ash pan comprises a handle 544 for grasping by a user.  
21. (Original) The grill stove of claim 18, comprising a lid sized to be inverted and received in the central chamber for storage 130 (capable of performing this function – fig. 3). 
22. (Original) The grill stove of claim 18, wherein the inner wall is cylindrical (fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were 

Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Young (US685,194) in view of Skidmore (US5,832,915).  Young discloses substantially all of the claimed limitations, but fails to specifically recite:
12. (Original) The grill stove of claim 10, wherein the bottom comprises a plurality of grooves shaped to receive legs of a grill stand.  
13. (Original) The grill stove of claim 12, comprising a grill stand having substantially horizontal support arms, the bottom being configured to rest on the support arms.  

Skidmore, in the same or related field of endeavor, teaches that it is known in the art to provide:
12. (Original) The grill stove of claim 10, wherein the bottom 21 comprises a plurality of grooves 28 shaped to receive legs 22 of a grill stand (fig. 6).  
13. (Original) The grill stove of claim 12, comprising a grill stand having substantially horizontal support arms, the bottom being configured to rest on the support arms (fig. 1,2,6).  

Skidmore teaches that such an arrangement provides for storage (col. 2, lines 15-27).

Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the above arrangement as taught by Skidmore into the invention disclosed by Young, so as to provide for storage.

Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Young (US685,194) in view of Harrington (US11,092,342).  Young discloses substantially all of the claimed limitations, but fails to specifically recite:
14. (Original) The grill stove of claim 10, comprising: a fuel grate for supporting a fuel for heating a grill, and a funnel disposed below the grate, the funnel having a central opening for passage of burnt fuel and configured to the burnt fuel radially inward toward the central axis.  
15. (Original) The grill stove of claim 14, comprising an ash pan having a width wider than a width of the central opening of the funnel.  

Harrington, in the same or related field of endeavor, teaches that it is known in the art to provide:
14. (Original) The grill stove of claim 10, comprising: a fuel grate 502 for supporting a fuel for heating a grill, and a funnel 536 disposed below the grate, the funnel having a central opening for passage of burnt fuel and configured to the burnt fuel radially inward toward the central axis (fig. 9).  
15. (Original) The grill stove of claim 14, comprising an ash pan 542 having a width wider than a width of the central opening of the funnel (fig. 10).  

Harrington teaches that such an arrangement provides for capturing the ash (col. 2, lines 42-49).

Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the above arrangement as taught by Harrington into the invention disclosed by Young, so as to provide for capturing the ash.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Young (US685,194) in view of Schlosser (US5,490,452).  Young discloses substantially all of the claimed limitations, but fails to specifically recite:
17. (Original) The grill stove of claim 15, comprising a grill grate disposed above the fuel grate, the grill grate comprising an access door and a handle for opening the access door to provide access to the central chamber.  

Schlosser, in the same or related field of endeavor, teaches that it is known in the art to provide:
17. (Original) The grill stove of claim 15, comprising a grill grate 10 disposed above the fuel grate, the grill grate comprising an access door 22,24 and a handle 40 for opening the access door to provide access to the central chamber (col. 3, lines 55-67).  

Schlosser teaches that such an arrangement provides for adding or rearranging the fuel (col. 3, lines 55-67).

Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the above arrangement as taught by Schlosser into the invention disclosed by Young, so as to provide for adding or rearranging the fuel. 

Allowable Subject Matter
Claims 1-9 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

February 16, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762